Citation Nr: 1453108	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. W.W.




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Atlanta, Georgia RO, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  

On January 15, 2013, the Veteran and a friend appeared at the Atlanta RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been uploaded into a Virtual VA eFolder.  


FINDINGS OF FACT

1.  By a rating action in July 2002, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer.  The Veteran did not perfect his appeal after receiving an October 2003 statement of the case.  

2.  Evidence received since the July 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer, including as secondary to herbicide exposure, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in the Veteran's favor, he had service in the Republic of Viet Nam.  

4.  The medical evidence reflects diagnosis of prostate cancer.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 2002 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for prostate cancer, including as due to herbicide exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

2.  The Veteran has prostate cancer that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be appealed.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The records indicate that the Veteran served on active duty from March 1966 to March 1968.  The service treatment records (STRs), including the enlistment examination in June 1965 as well as the separation examination in February 1968, were completely silent with respect to any complaints or findings of prostate problems; clinical evaluation of the genitourinary system was normal.  

The Veteran's initial claim for service connection for prostate cancer (VA Form 21-526) was received in May 2002.  Submitted in support of the Veteran's claim were treatment reports from Atlanta Metro urology clinic, dated from December 1995 to May 1999.  These records show that the Veteran was diagnosed with adenocarcinoma of the prostate in December 1995.  Subsequently, in March 1996, he underwent a radical retropubic prostatectomy.  

By a rating action in July 2002, the RO denied the claim for service connection for prostate cancer; the decision was based on a finding that the available service records failed to show that the Veteran had any service in the Republic of Vietnam during the Vietnam Era, and no evidence of treatment of prostate cancer during service.  As such, it was determined that there was no basis in the available evidence of record to establish service connection for prostate cancer.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in August 2002.  A notice of disagreement with that decision was received in October 2002 and a statement of the case (SOC) was issued in October 2003.  A substantive appeal was received on January 7, 2004; however, by letter dated January 26, 2004, the Veteran was informed that the RO could not accept his VA Form 9 because it was not timely filed.  The Veteran did not appeal that decision.  Therefore, the July 2002 rating decision became final.  

Of record are VA progress notes dated from February 2003 through March 2004, which show that the Veteran received follow-up evaluation for residuals of prostate cancer status post prostatectomy.  

In a statement in support of claim (VA Form 21-4138), received in April 2009, the Veteran indicated that he was seeking to reopen the claim of entitlement to service connection for prostate cancer, which was caused by his exposure to Agent Orange.  The Veteran stated that he was assigned to the 257th Quartermaster unit, stationed in Fort McClellan, Alabama.  He noted that the unit went from Fort McClellan, Alabama to Seattle, Washington, then to Saigon, Vietnam; then they went to Thailand.  

Submitted in support of the Veteran's claim was DA Form 613, dated June 16, 1967, indicating that the Veteran was attached to the 257th QM Platoon, and that they were scheduled to travel from Seattle, Washington to Thailand.  That form also indicated that the Veteran received RVN orientation.  

Also submitted in support of the Veteran's claim were lay statements from W. B. W., T. L. F., and R. B., three individuals who were also assigned to the 257th QM platoon.  These individuals report that they were loaded on a C-141 from Seattle Washington to Vietnam; once in Vietnam, all personnel and cargo were unloaded and the plane was reloaded with personnel heading to Thailand.  

Received in August 2011 were VA progress notes dated from February 2009 through July 2011, which show that the Veteran received follow-up evaluation for residuals of prostate cancer status post prostatectomy.  

Of record is VA Form 21-0820, dated in May 2012, indicating that the Veteran was contacted in order to provide additional information regarding his claimed Agent Orange exposure.  The Veteran indicated that, while en route to his duty station located in Thailand, his unit landed in Saigon to unload cargo.  The Veteran added that he worked as a Laundry Specialist; his duties included washing the clothes of soldiers who were in Vietnam.  The Veteran related that they were not provided gloves or masks.  He further noted that the Laundry facility was located 30 yards from the air strip.  

Also of record is a response from DPRIS, received in May 2012, indicating that they had reviewed the 1967 unit history by the 590th Supply and Service Company.  The history documents that the unit was located at Camp Friendship, Korat, Thailand.  The history also documents that a Laundry and bath service were set up.  The history does not document that the laundry unit washed clothes of soldiers returning from Vietnam.  Also, the unit history does not document that the duties required them to be near the base perimeter.  Therefore, they stated that they were unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed in Thailand during the reporting period.  

At his personal hearing in January 2013, the Veteran reported that his unit traveled from the United States to Thailand; however, as many other units did, they had to disembark the plane, they were on the tarmac, waiting for another flight on the way to Thailand.  Once in Thailand, he was assigned to the 590th Transportation unit; their duty included driving trucks all around the Thailand area; thereafter, he was assigned to the 257th Quartermaster Laundry unit.  That unit did a lot of the laundry for the soldiers coming from Vietnam to Thailand; as a result, he claims they were exposed to the herbicide.  It was also reported that the 257th Quartermaster unit was stationed near the perimeter of the base.  The Veteran testified that he was stationed with that unit and he washed a number of items for soldiers who were coming from Vietnam.  The Veteran recalled that he was stationed in Emerson, Alabama when we got the order to go overseas.  From there, they went to an Air Force Base in Seattle, Washington; then, they were loaded on a cargo plane and were sent to Saigon where the plane landed.  And when we got there, they got out of the plane.  

The Veteran reported that they were there for about a day or a day and a half and that was when they were told to turn in their weapons and were loaded back up on the plane and went to Thailand.  

As noted above, service connection for prostate cancer was previously addressed in a rating action in July 2002.  At that time, the evidence included the Veteran's claim, service treatment records, and private treatment reports.  In July 2002, the RO denied the claim on a finding that the records failed to show that the Veteran had any service in the Republic of Vietnam during the Vietnam Era, and no evidence of treatment of prostate cancer during service.  As such, it was determined that there was no basis in the available evidence of record to establish service connection for prostate cancer.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in August 2002.  A notice of disagreement with that decision was received in October 2002 and a statement of the case (SOC) was issued in October 2003.  A substantive appeal was received on January 7, 2004; however, by letter dated January 26, 2004, the Veteran was informed that the RO could not accept his VA Form 9 because it was not timely filed.  The Veteran did not appeal that decision.  Therefore, the July 2002 rating decision became final.  

Because the Veteran did not perfect a timely appeal, the July 2002 RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As noted above, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence received since the final prior denial consists of DA Form 613, showing that he was ordered to travel to Thailand and that he received RVN orientation in June 1967.  He also submitted lay statements from 3 individuals who served in his unit, attesting to the fact that they traveled on a cargo plane from Seattle, Washington to Thailand, and the plane stopped in Saigon, Vietnam to reload.  The Veteran also presented testimony that, as a Laundry Specialist, his unit washed the clothes of soldiers coming from Vietnam; therefore, he asserts he was exposed to herbicides.  These records are neither cumulative nor redundant of the evidence previously of record.  As such, the evidence is new.  

The newly submitted evidence reasonably demonstrates that the Veteran, while en route to his duty station in Thailand, stopped over in Saigon.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the new evidence is relevant and establishes a previously unestablished fact.  In summary, the evidence submitted since the last final denial raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Having reopened the Veteran's claim, the Board observes that in addition to the general service connection regulations set forth above, if a veteran was exposed to an herbicide agent during active service, prostate cancer shall be service connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a) (6) (ii).   

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

In this case, the evidence discussed above tends to show that the Veteran stopped over in Saigon, Vietnam and was on the ground in Vietnam in 1967.  In this regard, the Board points out that the Veteran's sworn, credible testimony is consistent with the available service records.  Additionally, his statements are corroborated by other accounts.

As a final matter, the Board notes that the record amply demonstrates that the Veteran has received treatment for prostate cancer, which is listed in 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure, and from which he experiences residual disability.  Therefore, resolving reasonable doubt in favor of the Veteran, residuals of prostate cancer are presumed to result from presumed exposure to herbicides in service and, as such, service connection is warranted.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for prostate cancer is granted.  

Service connection for prostate cancer is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


